Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2020 has been entered.
 
Applicant’s amendment
Applicant’s amendment filed 12/24/2020 has been received and entered.  Claims 1, 3, 18, 20, and 35-51 have been amended, claims 52-54 have been cancelled. 
Claims 1-51 are pending.

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on 11/15/2017 was acknowledged, and upon reconsideration of the claim limitations for the method and software, the restriction requirement was withdrawn.
Claims 1-51 drawn to a method of assembling polyploid genomes and a system to implement the method are pending and currently under examination.

Priority
This application filed 6/18/2015 is a CIP of 14/574887 filed 12/18/2014 and claims benefit to two US provisional application: 61/917777 filed 12/18/2013 and 61/993420 filed 5/15/2014.  Additionally, this application is related as a parent to PCT/US16/38264 filed 6/18/2016 and related to 14/574,914 filed 12/18/2014, PCT/US14/69473 filed 12/10/2014 and PCT/US14/69539 filed 12/10/2014.
No comment has been made by Applicants in the instant response.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 18 and 35 have been amended to recite and require “the string graph comprises a plurality of nodes and a plurality of edges that represent homologous chromosomes of the polyploidy genome or the polyploidy genome” and it is unclear if the amendment refers to the term ‘edges’ which it follows or more generally to a string graph or even the ‘nodes’ and what it specifically represents or limits.  Given the alternative possible interpretations it is unclear what the metes and bounds of the claim are intended to limit or capture with the amendment.  A 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-54 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for the recitation that ‘one or more polyploidy genomes’ are received and aligned to generate a string graph and recite and require ‘at least nine thousand nodes’ and ‘the plurality of edges comprises at least nine thousand edges’ are generated in the string graph is withdrawn.
Amendments to the claims to delete the limitations from the claims have addressed the issue.  (Examiner note-- the issue of newly added claims 52-54 reciting the embodiment of ‘primary contig is between 6Mbp and 10 Mbp in length’ has been resolved by the cancellation of the claims.)

Claims 1-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably  that represent homologous chromosomes of the polyploidy genome or the polyploidy genome” and one embodiment encompassed by the amendment refers to the term ‘edges’ which it follows and appears to provide a scope not specifically contemplated.  While it is acknowledged that the specification provides general support that the method is used to analyze polyploidy genomes, the creation of the edges is effectively created through alignment of read data given the guidance of the specification.  In review of the specification at [0005] it teaches:
[0005] Within a string graph, a vertex (also called a node) is a beginning and/or end of a sequence fragment, and an edge is the sequence fragment between two vertices. The core of the string graph algorithm is to convert each "proper overlap" (where only a portion of each of two reads overlaps the other read, i.e., the first read extends beyond the overlap at Attorney Docket No. PABS001CIPthe 3' and the second read extends beyond the overlap at the 5' end) between two fragments into a string graph structure. This process comprises identifying vertices that are at the edges of an overlapping region and extending the edges to the non-overlapped parts of the overlapping fragments. The edge is labeled depending on the direction of the sequence and redundant edges are removed by transitive reduction to yield the string graph. For a double- stranded haploid sample, e.g., E. coli genome, this de-tangling will generate two complementary contigs, one for the forward strand and one for the reverse strand, which can be further reduced to a single contig that represents the genome assembly. 
[0006] Additional features observed in string graph structures include branching, knots, and bubbles. Branching or branch points are typically caused when the reads contain some repetitive sequence, e.g. due to repeat regions in the genome. Knots, where many edges connect to the same node, can be caused by many reads that contain the same repeat in the genome. A simple "best overlapping logic" is typically used to "de-tangle" simple knots.

which supports that the edges are provided by sequence homology and can be complex tangled branches that can be collapsed based on the data that is initially provided (where here the claims simply provide for a plurality of reads without any indication of origin relative to the genome or 
	Amending the claims to be consistent with the possible sequences represented in an edge or defining the starting read data in a way to support that alignments represent homologous chromosomes would address the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-51 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is not directed to patent eligible subject matter.
Claim analysis
Independent claims 1, 18 and 35 have been amended and are still generally directed to a method of assembly of polyploidy genomes using sting graph using unitig graphs.  More specifically the claims have been amended in prosecution to recite that the method is computer-implemented and as newly amended provides greater detail to the steps for receiving multiple genomes and creating string graphs with thousands of nodes and vertices in the method steps. that generating a string graph is ‘based on the sequence reads’ and identification of unitigs by 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category for requiring software and at least one processor to implement the claimed method of string graph assembly.
For step 2A of the 101 analysis, the judicial exception of the claims is the abstract instructional steps for the method of string graph assembly.  All the steps of the claim are directed to obtaining sequence read data that is information, and performing an evaluation of the data to assemble the short reads into longer contiguous reads if possible, and as abstract instructional steps to analyze data and the relationship of sequence one to another are considered the judicial exception of the claim.  The judicial exception is a set of instructions for analysis of sequence data and appears to fall into the category of Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).  Here aligning sequences where only 100% homology exists can be done in one’s mind or on paper.  Further, assessment of the contiguous sequence for sequences that branch at non-homologous sites can be visually accomplished.  It is noted that there is no necessary complexity nor size of the read data that is received, and the claims comprise only a few sequences for analysis (see for example Fig 3, 5 or 8 for a representation of the method).  (Examiner note- the instruction steps .  As noted previously, the steps of aligning several sequences could be done in one’s mind or on paper, the requirement of the amended claims for a ‘plurality of sequence reads’ now makes the process possible to practice on paper or in one’s mind.)
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element.  This judicial exception requires steps recited at high level of generality and are only stored on a non-transitory, and is not found to be a practical application of the judicial exception as broadly set forth.  As broadly set forth in the claim and in review of the guidance of the specification, these steps provide for obtaining and assessing any form of read data from any source.  Dependent claims set forth the source of the data, however while these limitations do not appear to require any specific step and use of the limitations.  
For step 2B of the 101 analysis, there are no steps to physically obtain the read data that would be considered a physical step required of the claims and an additional element under the 101 analysis.  To the extent that the claims imply or encompass a physical step for ‘receiving’ sequence reads, a review of the specification indicates that these are well-known forms of data and for the method steps a well-known means for obtaining read data ((see guidance in Myers (Bioinformatics vol 21, suppl 2, 2005 ii79-ii85-of record) for how sequences are assembled and Koren (of record) for methods that receive and assemble read data into string graph through the 
It is noted that these dependent claims set forth more detailed requirements of the data with respect to size and provide for a possible description of the resulting information/string graph representing the genetic material.  In review of these limitations alone and in combination of these elements, none appear to provide for significantly more to make the claims patent eligible as they appear to describe the data or a possible outcome from the analysis.
	One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph Woitach/            Primary Examiner, Art Unit 1631